       Case 1:17-md-02800-TWT Document 895 Filed 12/05/19 Page 1 of 4




                             BANDAS LAW FIRM, P.C.
                               Attorneys at Law

ROBERT W.   CLORE                                     500 N. Shoreline, Suite 1020
                                                      Corpus Christi, Texas 78401
                                                           (361) 698-5200 Office
                                                              (361) 698-5222 Fax


                                December 5, 2019

The Honorable Thomas W. Thrash, Jr.
Chief Judge, United States District Court,
Northern District of Georgia
2188 Richard B. Russell Federal Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303

      Re: In re Equifax Data Breach Litigation, MDL Docket No. 2800, No. 1:17-
      md-2800-TWT, Consumer Actions



Dear Judge Thrash:

      I, along with local counsel Jerry Froelich, am counsel of record for objecting

class member Mikell West, who filed a timely objection to the settlement and

request for attorneys’ fees on November 19, 2019. Dkt. 880. Attached to the

objection as Exhibit 3, is a list of cases in which I and/or my law firm have

represented class members in objecting to settlements in the preceding five years.

Dkt. 880-3. That list was provided in compliance with the class notice.

      I write to correct an inaccuracy that I discovered upon reviewing the filing

again. The discussion of the third case on the list, In re Lithium Ion Batteries

Antitrust Litigation, 13-md-2420, United States District Court, Northern District of
                                         1
         Case 1:17-md-02800-TWT Document 895 Filed 12/05/19 Page 2 of 4




California, is out of date. The exhibit referenced a reduction of class counsels’ fees

from 25% to 10% consistent with the objection of our client. Lithium Ion Batteries,

13-md-2420, Dkt. 2005. That was an interim fee for the second round of

settlements, and the court withheld additional funds under the megafund principals

advanced by our client. Lithium Ion Batteries, 13-md-2420, Dkt. 2005, at 1-2.

Since that order, the court awarded an aggregate 30% fee from three rounds of

settlements (minus the interim fee in round two). Lithium Ion Batteries, 13-md-

2420, Dkt. 2516. Recently, the Ninth Circuit vacated the order approving the

second round of settlements along with the interim fee. In re Lithium Ion Batteries

Antitrust Litig., 777 Fed. Appx. 221, 223 (9th Cir. 2019); In re Lithium Ion

Batteries Antitrust Litig., 777 Fed. Appx. 231, 232-33 (9th Cir. 2019). Our client

and another class member filed a motion for indicative ruling as to remaining fees

from round two and to the entire aggregate fee for all rounds, and that motion is

pending in the district court. Lithium Ion Batteries, 13-md-2420, Dkt. 2558. Our

client also filed an appeal in the Ninth Circuit from the approval order from the

round three settlements. In re Lithium Ion Batteries Antitrust Litig., 19-16855 (9th

Cir.).




                                          2
       Case 1:17-md-02800-TWT Document 895 Filed 12/05/19 Page 3 of 4




                                       Respectfully submitted,

                                 By:         /s/ Robert W. Clore
                                             Robert W. Clore
                                             Pro Hac Vice1
                                             State Bar of Texas #24012436
                                             Admitted to the United States District
                                             Court, Southern District of Texas, ID
                                             No. 2032287
                                             Bandas Law Firm, P.C.
                                             500 N. Shoreline Blvd., Suite 1020
                                             Corpus Christi, Texas 78418
                                             (361) 698-5200


                                             Jerome J. Froelich, Jr.
                                             State Bar No. 278150

                                             McKENNEY & FROELICH
                                             One Midtown Plaza, Suite 910
                                             1360 Peachtree Street
                                             Atlanta, Georgia 30309-2920
                                             (404) 881-1111

                                             Attorneys for Objector Mikell West




1
 Dkt. 23 at 4 (“Attorneys admitted to practice and in good standing in the United
States District Court are admitted pro hac vice in this litigation.”).
                                         3
       Case 1:17-md-02800-TWT Document 895 Filed 12/05/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

      The undersigned certifies that today he filed the foregoing document on ECF

which will send electronic notification to all attorneys registered for ECF-filing.

DATED: December 5, 2019                       /s/ Robert W. Clore

                                              Robert W. Clore




                                          4
